PARKINSON, District Judge.
This is a habeas corpus proceeding wherein writ was issued, return and answer thereto was filed by the respondent and the cause was submitted to the court on the merits.
The findings of fact and conclusions of law will appear in this opinion and it will be filed and will serve as such.
The sole contention of the petitioner is that he was not represented by counsel in the state court. The undisputed evidence, oral and documentary, is that on arraignment of the defendant he was fully advised by the court of all of his constitutional rights, and as to his representation by counsel the following is shown by the record:
“Judge: Do you wish an attorney? Dft: No, Sir.
“Judge: The court informs you further, if you do wish an attorney, and have not the means to hire one, it is the duty of the court to appoint one for you. Having that information, do you still not want an attorney? Dft: No, Sir.”
The reason the petitioner was not represented by counsel was because he did not wish counsel either of his own employment or by appointment by the court. He voluntarily waived his constitutional rights and the undisputed evidence conclusively shows that none of his constitutional rights were violated and he was afforded due process of law.
The petition is without any merit whatsoever'; is completely unsupported by any evidence and the prayer thereof is, therefore, denied; the petition is ordered dismissed; the respondent is discharged from the writ, and the petitioner is ordered remanded to the custody of the respondent.